Title: To Thomas Jefferson from John Conrad & Co., 28 November 1803
From: John Conrad & Co.
To: Jefferson, Thomas


               
                  Sir
                     
                  Philada Novemb 28th 1803
               
               We beg you will excuse the freedom we have used of transmitting to you by this days mail stage, The first number of an American Magazine Review—We are sensible that from the situation you hold in society & more from the high character you bear as a man of science & a friend to the Litterature of our country, that you must frequently be troubled with parcels & letters of the same kind, we have not therefore in any instance heretofore intruded them upon you and are now only induced to do it from a supposition that an American publication, in the conducting of which every effort will be made to render it a usefull means of conveying information on Politics, Agriculture Commerce &c will not be entirely unacceptable to you—
               With the highest Respect We are sir Your Obed Humb serts
               
                  John Conrad & Co
               
            